Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-13-2002

Foster v. Crawford Co
Precedential or Non-Precedential:

Docket 1-1798




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Foster v. Crawford Co" (2002). 2002 Decisions. Paper 119.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/119


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      ___________

                      No. 01-1798
                      ___________

                  BEVERLY FOSTER,

                      Appellant

                          v.

 CRAWFORD & COMPANY, ELISE MAULDIN, and GEORGE SCHIFF

                      ___________

   On Appeal from the United States District Court
            for the District of New Jersey

District Court Judge: The Honorable Katharine S. Hayden.
           (D.C. Civil Action No. 98-CV-5454)
                      ___________

     Submitted Under Third Circuit L.A.R. 34.1(a)
                   January 8, 2002

 Before: MANSMANN, RENDELL, and FUENTES, Circuit Judges

           (Opinion Filed: February 13, 2002)
                ________________________

                   MEMORANDUM OPINION
                ________________________
FUENTES, Circuit Judge:
     Plaintiff Beverly Foster filed this Title VII action against her
former employer
Crawford & Company and several Crawford & Company employees. After the
individual defendants were dismissed, Crawford & Company moved for summary
judgment. Crawford & Company argued that Foster's Title VII claim should
be barred
under the doctrine of claim preclusion because Foster raised a Title VII
claim against
Crawford & Company in a prior suit which was dismissed. The District
Court granted
Crawford & Company's motion for summary judgment, concluding that Foster's
Title
VII action was barred by claim preclusion, and dismissed Foster's
complaint in its
entirety.
     We have carefully considered Foster's arguments in this appeal. We
hold that they
lack merit. For the reasons substantially stated in Judge Hayden's
thorough and well-
reasoned opinion, we affirm the Judgment of the District Court.

_____________________________
TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.




                                        /s/ Julio M. Fuentes
                                        Circuit Judge